EXHIBIT 10.24

 

AGREEMENT AND MUTUAL RELEASE

 

This AGREEMENT AND MUTUAL RELEASE (the “Agreement”) is entered into as of the
12th day of January 2004, by and between V.I. Technologies, Inc., a Delaware
Corporation, and any of its divisions, parents, subsidiaries, directors,
officers, shareholders, employees, agents, representations, attorneys,
successors and assigns (“VITEX”), and Precision Pharma Services, Inc., a
Delaware corporation, and any of its divisions, parents, subsidiaries,
directors, officers, shareholders, employees, agents, representatives,
attorneys, successors and assigns (“PRECISION”). The effective date of this
Agreement shall be the date that each of PRECISION and VITEX have performed all
of their respective obligations as set forth in Sections 1 and 2 below (the
“Effective Date”).

 

RECITALS

 

WHEREAS, on August 13, 2001, VITEX and PRECISION entered into an Asset Purchase
Agreement pursuant to which PRECISION purchased, among other things, the
manufacturing and processing business of VITEX located in Melville, New York
(the “Asset Purchase Agreement”); and

 

WHEREAS, pursuant to the Asset Purchase Agreement, a second installment of
$3,000,000 of the purchase price was to be paid by PRECISION to VITEX on the
second year anniversary of the closing of the asset purchase transaction,
subject to VITEX’s indemnification obligations (the “Deferred Cash Amount”); and

 

WHEREAS, pursuant to a letter agreement between VITEX and PRECISION dated May
23, 2003, the payment date of the Deferred Cash Amount was deferred until
December 31, 2004, subject to a thirty day grace period for payment; and

 

WHEREAS, on April 9, 2003, VITEX and the American National Red Cross (“ANRC”)
entered into an agreement pursuant to which VITEX agreed to make a one-time
principal payment and 35 subsequent monthly installment payments (the “Monthly
Payments”) to ANRC in the aggregate amount of $3,532,253 plus interest, of which
the amount of $2,440,825 is currently outstanding (the “Red Cross Collaboration
Debt”); and

 

WHEREAS, pursuant to Section 9.7(b) of the Asset Purchase Agreement, PRECISION
has agreed to provide VITEX with immediately available funds for all principal
amounts which VITEX is required to repay with respect to the Red Cross
Collaboration Debt (the “Reimbursement Payments”); and

 

WHEREAS, VITEX and PRECISION desire to satisfy in full, discharge and terminate
PRECISION’s obligation to pay the Deferred Cash Amount and to satisfy in full,
discharge and terminate PRECISION’s obligation to pay additional Reimbursement
Payments on and after the Effective Date in exchange for the PRECISION
Consideration as such term is defined in Section 1 below; and

 

WHEREAS, on the Effective Date, following payment and performance of the
obligations of each of PRECISION and VITEX as set forth in Sections 1 and 2
below, each of PRECISION and VITEX desire to release and hold harmless the other
party from any and all obligations directly or indirectly related to or arising
from the Deferred Cash Amount, the Red Cross Collaboration Debt and the
Reimbursement Payments.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and sufficient consideration, the receipt and
sufficiency of which is acknowledged, VITEX and PRECISION agree as follows:

 

1. Payment of the PRECISION Consideration to VITEX: Upon the Effective Date,
PRECISION shall deliver to VITEX the following consideration (“PRECISION
Consideration”):

 

a. A cash payment in the amount of $1,500,000 in immediately available funds
wired to an account designated by VITEX; and

 

b. The transfer of 4,382,353 shares of VITEX common stock owned by PRECISION to
VITEX for cancellation.

 

2. VITEX release of PRECISION obligations: Upon payment in full of the PRECISION
Consideration, VITEX agrees to release PRECISION from its obligation to pay the
Deferred Cash Amount and from its obligation to pay additional Reimbursement
Payments and all other obligations, if any, under Section 9.7(b) of the Asset
Purchase Agreement on or after the Effective Date.

 

3. Mutual Release. On the Effective Date, in consideration of the covenants
provided in this Agreement, and other good and valuable consideration, following
performance of the obligations of each of PRECISION and VITEX as set forth in
Sections 1 and 2 above, each of VITEX and PRECISION agree to release and forever
discharge the other party and each of its respective heirs, successors and
assigns, from and against any and all claims, demands, causes of actions, suits,
damages, judgments or obligations of whatsoever nature, kind or character,
whether at law or in equity, whether now existing or hereafter arising under the
laws of the Commonwealth of Massachusetts, the United States of America or any
other state or political subdivision, whether now known or unknown, suspected or
unsuspected, matured or unmatured, whether having already arisen or hereafter to
arise, which the parties or any of their successors and assigns may now or
hereafter have against any of such parties based upon, or arising out of, in any
manner, directly or indirectly, any of the following:

 

a. the Deferred Payment Amount; and

 

b. the Reimbursement Payments and all other obligations, if any, under Section
9.7(b) of the Asset Purchase Agreement.

 

provided, however, that if ANRC makes any claims or demands upon PRECISION for
repayment of any portion of principal of or interest on the Red Cross
Collaboration Debt, which the parties hereto agree that PRECISION has no
obligation to pay, VITEX agrees to indemnify and hold harmless PRECISION from
and against any and all claims, demands, losses and costs, including attorneys
fees, incurred by PRECISION arising out of or relating to the Red Cross
Collaboration Debt.

 

4. Representations and Warranties. Each of VITEX and PRECISION hereby represents
and warrants to the other that:

 

a. It has the right, power and authority to enter into this Agreement and this
Agreement, and the transactions contemplated hereby, have been duly authorized
by all necessary corporate actions;

 

b. It has not assigned in part or all of any claim or cause of action within the
scope of this Agreement;

 

c. No consent or approval of any governmental or quasi-governmental authority or
any third party, which consent has not heretofore been obtained, is necessary
for the effectiveness of this Agreement;

 

d. It has reviewed this Agreement and it has had the opportunity to consult with
an attorney of its choice regarding the terms and provisions of this Agreement;
and

 

e. It has executed this Agreement with full and complete authority and of its
free will, act and deed.

 

5. Amendment of Asset Purchase Agreement. On the Effective Date, following
performance of the obligations of each of PRECISION and VITEX as set forth in
Sections 1 and 2 above and pursuant to the amendment provisions of Section 12.3
of the Asset Purchase Agreement, Section 9.7(b) of the Asset Purchase Agreement
regarding the Reimbursement Payments shall be deleted in its entirety.

 

6. Further Acknowledgments. The parties hereby acknowledge that this Agreement
is being entered into in compromise, settlement, satisfaction in full, discharge
and termination of all obligations between the parties as to the Deferred
Payment Amount, the Red Cross Collaboration Debt and the



--------------------------------------------------------------------------------

Reimbursement Payments. In furtherance of such acknowledgement, this Agreement
shall be and remain in effect notwithstanding the discovery or existence of any
new additional facts or any facts different from that which the parties to this
Agreement now know or believe to be true. Nothing herein shall be admissible in
any proceeding as an admission of any factual matter against any party hereto.

 

7. Integration. This Agreement and the Asset Purchase Agreement contain the
complete and integrated agreement of the parties hereto with respect to the
subject matter hereof. The terms of this Agreement are contractual and not a
mere recital. None of the parties hereto have relied upon any representations of
any other party hereto other than as expressly stated herein.

 

8. Counterparts. This Agreement may be executed in as many counterparts as may
be convenient or required, all of which shall be deemed one and the same
instrument.

 

9. Governing Law. The terms and provisions hereof shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to conflict of law principles.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

V.I. TECHNOLOGIES, INC.

By:

 

/s/ Thomas T. Higgins

--------------------------------------------------------------------------------

   

Name: Thomas T. Higgins

   

Title: Executive Vice President, Operations and Chief Financial Officer

PRECISION PHARMA SERVICES, INC.

By:

 

/s/ James A. Moose

--------------------------------------------------------------------------------

   

Name: James A. Moose

   

Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

NOTARIZED SIGNATURES

 

Middlesex, ss.

January 12, 2004

 

Then personally appeared the above-named Thomas T. Higgins, as the Executive
Vice President, Operations and Chief Financial Officer of V.I. Technologies,
Inc., on January 12, 2004 and acknowledged the foregoing to be his free act and
deed, in such capacity, before me.

 

/s/ Shamoi. F. Ghaffari

--------------------------------------------------------------------------------

Notary Public

Shamoi F. Ghaffari

--------------------------------------------------------------------------------

Print Name of Notary Public

My Commission Expires: 11/26/2004

[NOTARIAL SEAL]

 

NOTARIZED SIGNATURES

 

Suffolk, ss.

January 12, 2004

 

Then personally appeared the above-named James A. Moose, as President and Chief
Executive Officer of Precision Pharma Services, Inc., on January 12, 2004, and
acknowledged the foregoing to be his free act and deed, in such capacity, before
me.

 

/s/ Anne M. Power

--------------------------------------------------------------------------------

Notary Public

Anne M. Power

--------------------------------------------------------------------------------

Print Name of Notary Public

My Commission Expires: 10/27/06

[NOTARIAL SEAL]

 

---